Citation Nr: 0817144	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for chronic low back syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appellant appeared at a video conference at the RO before 
the undersigned Veterans Law Judge in June 2006.

This matter was previously remanded by the Board for further 
development in September 2006.  It is now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran's service-connected chronic low back syndrome 
is manifested by subjective complaints of pain and objective 
findings of limitation of motion, but not forward flexion 
limited to 30 degrees or less; ankylosis; or incapacitating 
episodes of at least four weeks over the past 12 months.

2.  From October 12, 2006, the veteran exhibited symptoms of 
sensory loss in the internal aspect of the left leg 
suggestive of L5 radiculopathy secondary to degenerative 
joint disease and compression of L5 root.  



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for chronic low back syndrome.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235 to 5243 (2007).

2.  From October 12, 2006, the criteria are met for a 
separate 10 percent rating for the left lower extremity 
radiculopathy.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.25, 4.26, 4.124a, Diagnostic 
Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  When possible, this notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ, i.e., the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Here, a letter dated in August 2004 and provided to the 
appellant prior to the October 2004 rating decision on appeal 
satisfied the VCAA's duty to notify provisions as this letter 
discussed the requirements for establishing his entitlement 
to an increase in the rate of his service-connected 
compensation by showing his disability has worsened.  

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In this case, the appellant was provided with notice that 
addressed a number of the notice elements in the August 2004, 
March 2006, and October 2006 VA letters.  These letters 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, Social Security 
determinations, and any other evidence showing an increase in 
the disability or the impact of the disability on 
employment.  Vazquez-Flores, 22 Vet. App. 37 (2008).  This 
sort of information was conveyed to the appellant in the 
aforementioned VA letters.  However, this was after the 
initial determination by the AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant do not satisfy all the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome.  For the 
reasons discussed below, the error did not affect the 
essential fairness of the adjudication.  

The Board finds that any notice error(s), such as the 
provision of notice for the increased rating claim after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish an 
increased rating from the various notice letters sent to him 
by the RO and from the February 2005 SOC, April 2006 and 
September 2007 SSOCs, and September 2006 Board remand.  In 
particular, the August 2004 letter informed the appellant of 
the need to submit evidence that his disability had increased 
in severity.  In the March and October 2006 letters; the 
appellant was told that he should submit medical evidence; 
that he could submit statements from individuals who could 
describe the manner in which the disability had become worse; 
that he should inform the RO about treatment at VA 
facilities; that he could submit his own statement about his 
condition; and that he should submit all pertinent evidence 
in his possession.  The appellant was informed of the 
Diagnostic Code requirements for an increased rating in the 
rating decision, the SOC and the SSOCs.  The March and 
October 2006 VA letters informed the appellant that ratings 
from zero to 100 percent are assigned to disabilities and 
provided additional examples of pertinent evidence he could 
submit.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his increased rating claim and given 
ample time to respond.  The information submitted by the 
appellant and the testimony provided by the appellant 
exemplifies the appellant's knowledge of what he had to 
demonstrate in order to acquire an increased rating for his 
disability.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the notice error(s) did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices. 
 Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical records have been 
associated with the claims file.  The appellant was afforded 
two VA examinations and a Board video conference hearing.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  The appellant 
was provided with notice as to the medical evidence needed 
for an increased evaluation, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That said, a recent decision of the 
Court has held that in determining the present level of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

For purposes of the analyses below, the Board notes that 
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 for degenerative arthritis provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic low back syndrome 
warrants a higher disability rating.  The general rating 
formula for diseases and injuries of the spine provides for 
the disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Diagnostic Code 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, for diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The general rating formula provides that diseases and 
injuries of the spine should be rated as follows:  5235, 
vertebral fracture or dislocation; 5236, sacroiliac injury 
and weakness; 5237, lumbosacral or cervical strain; 5238, 
spinal stenosis; 5239, spondylolisthesis or segmental 
instability; 5240, ankylosing spondylitis; 5241, spinal 
fusion; 5242, degenerative arthritis of the spine (see also 
diagnostic code 5003); and 5243, intervertebral disc 
syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The veteran was afforded a VA orthopedic examination in 
September 2004.  The claims file was not reviewed in 
conjunction with the examination.  The veteran complained of 
pain radiating to the right leg and reported that his big 
problem is with his ability to walk because he is in pain 
most of the time as he walks.  He reported that his range of 
motion does not change very much after repetitive use and he 
has not had any intervertebral disc syndrome in the last 
year.  He reported flare-ups, particularly when he walks on 
uneven terrain, which may last up to four days.  The 
examination report notes that the veteran's usual occupation 
is affected because he is a supervisor and he has to walk all 
day long; thus, he is in pain most of the time because he is 
unable to take breaks or sit down as he would like.  Range of 
motion testing revealed 45 degrees of flexion without pain, 
50 degrees with pain; 5 degrees of extension without pain, 10 
degrees with pain; 20 degrees of lateral flexion right and 
left without pain, 25 degrees with pain; and 5 degrees of 
rotation right and left without pain, 10 degrees with pain.  
This range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  Neurological 
examination revealed that the veteran favors the right side 
of his walk and he has a discrete sensory loss for pinprick 
and touch in L5 on the right side.  X-ray testing showed mild 
degenerative joint disease.  The impression was low back pain 
due to degenerative joint disease in the lumbar spine.  

Upon consideration of the foregoing, although the veteran's 
claim for an increased rating for chronic low back syndrome 
was denied, by a February 2005 rating decision he was granted 
service connection for radiculopathy, right lower extremity, 
associated with chronic low back syndrome, and a 10 percent 
schedular evaluation was assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for paralysis of the sciatic nerve.

An October 2006 report of VA spine examination reflects that 
the veteran's claims file was available to and thoroughly 
reviewed by the examiner.  The examination report reflects 
that the veteran complained that his low back symptoms have 
consistently been worsening since his discharge from military 
service.  He reported constant daily back pain which ranges 
in intensity from 5 to 8 on a scale of 1 to 10.  He 
complained of radiation of pain into the bilateral lower 
extremities which affects his ability to walk.  Aggravating 
factors included prolonged standing, sitting, lifting, 
bending, and weather change.  The veteran denied any 
incapacitating episode over the last 12 months in which a 
physician prescribed bedrest.  He reported an incident 14 
months previously when he slipped on an oil spot at work and 
"threw his back out."  The veteran reported that he 
occasionally misses work and takes breaks more often.  

Clinical evaluation revealed flexion to 60 degrees, extension 
to 10 degrees, lateral flexion to 20 degrees, and rotation to 
40 degrees, all of which were with end of range pain.  The 
veteran was able to repetitively range his spine without any 
change in his range of motion; thus, range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The examiner questioned 
whether the veteran was participating appropriately during 
the examination because the veteran described a significant 
increase in back pain upon axial compression on top of his 
head, which the examiner indicated should not worsen back 
pain.  There was no spasm during the examination but the 
veteran experienced severe diffuse lumbar spine tenderness.  
Straight leg raise was negative bilaterally and strength was 
5/5 in all four extremities with normal sensation and 2+ deep 
tendon reflexes which were symmetric throughout.  The 
veteran's gait was normal and there was no kyphosis, 
scoliosis, or lordosis.  Clinical and diagnostic tests 
revealed very mild spondylosis of the lumbar spine with a 
very slight decrease in disc height of L5-S1.  The diagnosis 
was mild degenerative disc disease of the lumbar spine.

The veteran was also afforded a VA neurologic examination in 
October 2006.  The veteran's claims file was available to and 
reviewed by the examiner.  The examination report reflects 
that the veteran complained of lumbar pain which radiates to 
both legs but mainly to the right leg.  The pain was 
described as steady with exacerbations and remissions.  
Physical examination revealed that the veteran's range of 
motion had not changed from the examination done in 2004.  A 
sensory loss in the internal aspect of both legs suggestive 
of L5 radiculopathy.  Deep tendon reflexes, including 
Achilles reflexes bilaterally, were normal.  The impression 
was bilateral L5 radiculopathy secondary to degenerative 
joint disease and compression of L5 root.  The pain was noted 
to be mainly in the right lower extremity.  

Additional evidence in connection with this appeal include 
the veteran's video conference hearing testimony and VA and 
private outpatient treatment records which reflect complaints 
of and treatment for ongoing low back symptoms, consistent 
with the VA examination reports.  

Based on the medical evidence of record, the Board finds 
that, when applying the general rating formula to the 
veteran's low back disability, there is no competent medical 
evidence to warrant a rating in excess of 20 percent.  There 
has been no objective finding and the veteran does not claim 
forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
so as to warrant an increased rating of 40 percent rating.  
The September 2004 and October 2006 VA examination reports 
both showed forward flexion greater than 30 degrees.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  In fact, the September 
2004 and October 2006 VA examinations found no additional 
limitation following repetitive use or during flare-up.

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months to warrant a 40 
percent rating for intervertebral disc syndrome.  Again, the 
September 2004 and October 2006 VA examinations clearly 
stated that there had been no incapacitating episodes over 
the past 12 months.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the orthopedic symptoms associated with the veteran's 
service-connected low back disorder have remained constant 
throughout the course of the appeal.  Indeed, the examiner 
indicated as much during his most recent October 2006 VA 
compensation examination, stating that the veteran's range of 
motion has not changed from the examination done in 2004.  
Thus, his rating may not be staged, except for, as will be 
explained, assigning separate 10 percent ratings for the 
neurological impairment (i.e., radiculopathy) affecting his 
lower extremities.  Thus, the veteran will receive additional 
compensation for neurological impairment, apart from the 
compensation he already is receiving for his underlying low 
back impairment.

As grounds for awarding additional compensation for 
neurological impairment, the Board points out that Diagnostic 
Codes 5235 to 5243 require consideration of the veteran's 
neurological findings separate from his orthopedic 
manifestations.  In this regard, as noted above, by a 
February 2005 rating decision, the veteran was granted 
service connection for radiculopathy, right lower extremity, 
associated with chronic low back syndrome, and a 10 percent 
schedular evaluation was assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for paralysis of the sciatic nerve.  
This determination was based on the September 2004 VA 
examination report which found that the veteran favored the 
right side of his walk and he had a discrete sensory loss for 
pinprick and touch in L5 on the right side.  This examination 
report found no left side neurologic impairment and, at the 
time of the February 2005 rating decision, there was no 
objective medical evidence or complaint from the veteran of 
such impairment.  

However, it is noted that, upon VA neurologic examination on 
October 12, 2006, and VA spine examination on October 27, 
2006, the veteran complained of pain radiating to both lower 
extremities and clinical evaluation demonstrated that he also 
has sensory loss in the internal aspect of the left leg 
suggestive of L5 radiculopathy secondary to degenerative 
joint disease and compression of L5 root.  These records do 
not show muscle atrophy, as would be evident if, for example, 
the lower extremity muscles were not being used.  

Upon consideration of the October 2006 VA spine and 
neurologic examination reports, which show findings of 
bilateral lower extremity neurological impairment 
(radiculopathy) resulting in decreased sensation - albeit no 
muscle atrophy, the Board finds that the veteran's left lower 
extremity radiculopathy symptoms are primarily sensory in 
nature and therefore tantamount to incomplete paralysis of 
the sciatic nerve, as found in the February 2005 rating 
decision with respect to the right lower extremity.  The 
October 2006 neurologic examination has noted that the 
veteran's pain is mainly in his right lower extremity and 
while this characterization of the veteran's radiculopathy is 
not altogether dispositive of the severity of this impairment 
on the left side, it is nonetheless probative evidence to be 
considered in making this important determination.  See 
38 C.F.R. §§ 4.2, 4.6.

Accordingly, the Board finds that the veteran is entitled to 
an additional, separate, 10 percent rating for the 
neurological manifestations (radiculopathy) affecting his 
left lower extremity (in addition to the additional, 
separate, 10 percent rating which has already been assigned 
by the RO for the right lower extremity) under Diagnostic 
Code 8520 effective from October 12, 2006, the date that such 
impairment was clinically demonstrated.  This additional 
compensation is aside from the existing 20 percent rating for 
his underlying low back impairment.  The Board finds no 
evidence of organic changes, such as muscle atrophy, 
trophic changes, etc., which would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve so as to warrant an evaluation in excess 
of 10 percent disabling.

In sum, the weight of the credible evidence shows the 
orthopedic manifestations of the veteran's low back 
disability warrant no more than a 20 percent rating.  Whereas 
the Board also finds that the weight of the credible evidence 
demonstrates that he is entitled to a separate 10 percent 
rating, but no higher, for the neurological manifestations of 
his low back disability, in the form of the radiculopathy 
affecting his left lower extremity.  The "benefit-of-the-
doubt" rule has been considered in making this decision to 
assign a separate 10 percent rating.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra- 
schedular consideration.  38 C.F.R. § 3.321(b)(1).  There is 
no credible indication the chronic low back syndrome markedly 
interferes with the veteran's ability to work beyond that 
which is already contemplated by the schedular criteria and 
his treatment has been as an outpatient, not inpatient.  
Accordingly, it cannot reasonably be said he has been 
frequently hospitalized on account of the chronic low back 
syndrome.  Moreover, his 20 percent rating for chronic low 
back syndrome and separate 10 percent rating for associated 
radiculopathy of each lower extremity are, themselves, 
indications he has functional impairment from his chronic low 
back syndrome.  VAOPGCPREC 6-96.  Generally, the degrees of 
disability specified [in the Rating Schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1

Although the Board realizes the veteran's chronic low back 
syndrome interferes with his ability to perform in the work 
force, this impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 


Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for a rating higher than 20 percent for the 
underlying chronic low back syndrome is denied.

Effective from October 12, 2006, a separate 10 percent rating 
is granted for the neurological manifestations of this 
disability affecting the left lower extremity, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


